Citation Nr: 1533686	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  09-28 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for a left shoulder condition.

2.  Entitlement to service connection for bilateral eye condition.

3.  Entitlement to service connection for a left hand condition. 

4.  Entitlement to service connection for a right shoulder/arm condition.

5.  Entitlement to a disability rating in excess of 10 percent for asbestosis.

6.  Entitlement to an initial compensable disability rating prior to November 4, 2014, and to a disability rating in excess of 20 percent from November 4, 2014, forward, for a left elbow condition.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, R.Z.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1945 to May 1947.

This appeal to the Board of Veterans' Appeals (Board) is from October 2008, May 2010, October 2011, January 2013, and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In October 2008, the RO denied entitlement to service connection for a left hand disorder and found that new and material had not been presented to reopen a claim for service connection for a left shoulder disorder.  The Veteran perfected an appeal.  See Statement of the Case dated July 13, 2009; and VA Form 9, received on September 18, 2009. 

In May 2010, the RO denied entitlement to a rating in excess of 10 percent for service-connected asbestosis.  The Veteran perfected an appeal.  See Statement of the Case dated October 4, 2011; and VA Form 9, received on November 15, 2011.

In October 2011, the RO awarded service connection for a left elbow condition and assigned an initial 0 percent (noncompensable) rating, effective from October 10, 2007.  The Veteran perfected an appeal.  See Statement of the Case dated January 30, 2013; and VA Form 9, received on February 11, 2013.  A November 2014 rating decision subsequently assigned a higher disability rating of 20 percent for the left elbow condition, as of November 4, 2014.

In January 2013, the RO denied entitlement to service connection for a bilateral eye condition.  The Veteran perfected an appeal.  See Statement of the Case dated February 25, 2014; and VA Form 9, received in March 2014. 

In March 2015, the RO denied entitlement to service connection for a right shoulder/arm condition.  The Veteran submitted a Notice of Disagreement in May 2015.  See Statement from DAV, dated May 14, 2015.  He has not yet been provided with a Statement of the Case addressing this claim.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing in May 2015.  A transcript is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's petition to reopen his claim for service connection for a left shoulder condition, his claims for service connection for a left hand condition and a bilateral eye condition, and his claim for an increased rating for asbestosis must be remanded.  While the Veteran was provided a hearing before the undersigned VLJ in May 2015, during that hearing only his claim for an increased rating for his left elbow disability was discussed.  Therefore, he must be scheduled for an appropriate hearing before the Board concerning the additional issues on appeal.  See 38 C.F.R. § 20.700 (2014).

Additional information is needed before a decision can be rendered regarding the Veteran's claim for a higher disability rating(s) for his left elbow condition.  It does not appear that the Veteran's complete treatment records from Michael Lowney, D.O. or from the Boston VA Healthcare System have been obtained.  Accordingly, these records must be obtained on remand.  As the case must be remanded to obtain additional records, the Veteran should also be scheduled for a contemporaneous VA examination.

Finally, in March 2015 the RO denied entitlement to service connection for a right shoulder/arm condition.  The Veteran submitted a Notice of Disagreement in May 2015.  However, he has not yet been provided with a Statement of the Case addressing this claim.  This must be accomplished on remand.  See 38 C.F.R. §§ 19.26(d), 19.29, 19.30, 19.31(a) (2014) (setting forth requirements for issuing an SOC once a NOD has been submitted); see 38 C.F.R. § 19.9(c) (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a Statement of the Case addressing his claim of entitlement to service connection for a right shoulder/arm condition.  The Veteran must be advised of the time limit for filing a substantive appeal.  Only if the appeal is timely perfected should this issue be returned to the Board for further appellate consideration, if otherwise in order.

2.  Schedule the Veteran for a hearing before a member of the Board at his local RO regarding his petition to reopen his claim for service connection for a left shoulder condition, his claims for service connection for a left hand condition and a bilateral eye condition, and his claim for an increased rating for asbestosis.

3.  Make arrangements to obtain the Veteran's complete treatment records from Michael Lowney, D.O., dated from October 2007 forward.  

4.  Make arrangements to obtain the Veteran's complete treatment records from the Boston VA Healthcare System, to include from the Jamaica Plain and West Roxbury treatment facilities, dated from October 2007 forward.  

5.  After obtaining the above records (actions 3 and 4), schedule the Veteran for a VA examination to determine the current severity of his left elbow condition.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.

6.  Finally, after completing any other development that may be warranted concerning the left elbow claim, readjudicate that claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) addressing the claim for a higher rating for the left elbow condition and afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

